J-S53013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JAMES LEROY LEONARD                        :
                                               :
                       Appellant               :     No. 2318 EDA 2017


              Appeal from the Judgment of Sentence May 24, 2017
                in the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0002384-2016


BEFORE:      GANTMAN, P.J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 15, 2018

        Appellant, James Leroy Leonard, appeals from the judgment of sentence

imposed after his jury conviction of three counts each of possession with intent

to deliver a controlled substance (PWID) and possession of a controlled

substance, and one count of criminal conspiracy.1         Specifically, Appellant

challenges the discretionary aspects of his sentence. We affirm.

        We take the following factual and procedural background from our

independent review of the certified record. On June 23, 2016, the Westtown

East Goshen Police Department and the West Whiteland Police Department

conducted a controlled buy using a confidential informant (CI).          The CI

purchased heroin from Appellant in the rear parking lot of the Parkway

____________________________________________


1   35 P.S. § 780-113(a)(30) and (16) and 18 Pa.C.S.A. § 903(a), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53013-18


Shopping Center. The police arrested Appellant and transported him to the

police station. A short time later, they discovered a satchel containing heroin

and cocaine on the floor of the police car where Appellant had been sitting.

       On March 21, 2017, the jury convicted Appellant of the above crimes.

On May 24, 2017, with the aid of a Presentence Investigation Report (PSI),

the trial court sentenced Appellant to an aggregate term of not less than nine

nor more than eighteen years’ incarceration, plus a consecutive term of three

years of probation.      The court denied Appellant’s post-sentence motion on

June 20, 2017, after a hearing. Appellant timely appealed.2

       Appellant raises one question for this Court’s review: “Whether [the

trial court] abuse[ed its] discretion when [it] imposed an aggregate sentence

of nine [] to eighteen [] years?” (Appellant’s Brief, at 3).

       It is well settled that there is no automatic right to appeal the

discretionary aspects of a sentence.

              Before [this Court may] reach the merits of [a challenge to
       the discretionary aspects of a sentence], we must engage in a four
       part analysis to determine: (1) whether the appeal [was timely-
       filed]; (2) whether Appellant preserved his issue; (3) whether
       Appellant’s brief includes a concise statement of the reasons relied
       upon for allowance of appeal with respect to the discretionary
       aspects of sentence[, see Pa.R.A.P. 2119(f)]; and (4) whether the
       concise statement raises a substantial question that the sentence
       is appropriate under the sentencing code. . . . [I]f the appeal
       satisfies each of these four requirements, we will then proceed to
       decide the substantive merits of the case.
____________________________________________


2 On November 15, 2017, Appellant filed a timely court-ordered concise
statement of errors complained of on appeal. The court filed an opinion on
February 2, 2018. See Pa.R.A.P. 1925.

                                           -2-
J-S53013-18



Commonwealth v. White, ___ A.3d ___, 2018 WL 3490861, at *2 (Pa.

Super. filed July 20, 2018) (citation omitted).

      Here, Appellant has met the first three requirements. His appeal was

timely filed, he preserved his issue in a post-sentence motion, and his brief

contains a Rule 2119(f) statement.     See id.    Therefore, we must consider

whether the statement raises a substantial question.

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Id. at *3 (citations and quotation marks omitted).

      Instantly, Appellant alleges that his sentence is “unreasonable and

manifestly excessive[,]” because “the [c]ourt failed to take his remorse,

honesty[,] and circumstances into consideration.” (Appellant’s Brief, at 6, 8).

He maintains that the court improperly focused only on his prior criminal

history.   (See id. at 8).   This claim raises a substantial question.      See

Commonwealth v. Rush, 162 A.3d 530, 544 (Pa. Super. 2017), appeal

denied, 170 A.3d 1049 (Pa. 2017). However, it does not merit relief.

             Sentencing is a matter vested within the discretion of the
      trial court and will not be disturbed absent a manifest abuse of
      discretion. An abuse of discretion requires the trial court to have
      acted with manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support so as to be clearly
      erroneous. A sentencing court need not undertake a lengthy
      discourse for its reasons for imposing a sentence or specifically

                                     -3-
J-S53013-18


      reference the statute in question, but the record as a whole must
      reflect the sentencing court’s consideration of the facts of the
      crime and character of the offender.

Id. (citations and quotation marks omitted).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.[C.S.A.] § 9721(b), that is, the protection of the public,

gravity of offense in relation to impact on victim and community, and

rehabilitative needs of the defendant. . . .” Commonwealth v. Shugars,

895 A.2d 1270, 1275 (Pa. Super. 2006) (citation omitted). Further, “[t]rial

courts are permitted to use prior conviction history and other factors already

included in the guidelines if, they are used to supplement other extraneous

sentencing information.” Id. (citation and emphasis omitted).

      In this case, we first observe that the trial court had the benefit of a

PSI, and therefore we presume it considered all relevant factors. (See N.T.

Sentencing, 5/24/17, at 2); Commonwealth v. Bonner, 135 A.3d 592, 605

(Pa. Super. 2016), appeal denied, 145 A.3d 161 (Pa. 2016) (“Where [a PSI]

exist[s], we [ ] presume that the [trial court] was aware of relevant

information   regarding    the   defendant’s   character   and    weighed    those

considerations along with mitigating statutory factors. A [PSI] constitutes the

record and speaks for itself.”) (citation omitted).




                                       -4-
J-S53013-18


       Additionally, a review of the record reveals that, in addition to

Appellant’s prior criminal history, the court considered the guidelines,3 his

rehabilitative needs, the seriousness of his offense, and its effect on the victim

and community. (See N.T. Sentencing, at 2, 10). The court also reviewed an

“incredibly sad” letter from Appellant’s mother, listened to his statement,

questioned him about his addiction and treatment history, and heard the

arguments of counsel. (Id. at 7; see id. at 3-9).

       Based on the foregoing, we conclude that the trial court properly used

Appellant’s prior criminal history only “to supplement other extraneous

sentencing information.”       Shugars, supra at 1275 (citation and emphasis

omitted). Hence, we discern no abuse of discretion. See Rush, supra at

544. Appellant’s issue lacks merit.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/18




____________________________________________


3Each of Appellant’s sentences was within the standard guideline range. (See
Trial Court Opinion, 2/02/18, at 3).

                                           -5-